     Case 2:17-cv-02655-JAD-EJY Document 39
                                         38 Filed 07/13/20
                                                  07/09/20 Page 1 of 2
                                                                     3




 1
      SYLVIA L. ESPARZA, ESQ. NV #8444
 2    Law Office of Sylvia L. Esparza
      3340 Pepper Lane, Suite 105
 3    Las Vegas, Nevada 89120
      (702) 853-0233
 4
      Fax (702) 853-0234
 5    Sylvia@sylviaesparzalaw.com
      Counsel for Plaintiff,
 6    Sathirawat Saubhayana
 7                                    U.S. DISTRICT COURT
                                     DISTRICT OF NEVADA
 8                                    LAS VEGAS, NEVADA
 9                                                 ***
      SATHIRAWAT SAUBHAYANA                         )…CASE NO. 2:17-cv-02655-JAD-GWF
10                                                  )…Agency No. 087 026 142
11                   Plaintiff                      )
                                                    ) UNOPPOSED MOTION TO EXTEND
12                   vs.                            ) TIME TO FILE RESPONSE TO
                                                    ) MOTION TO DISMISS
13    WILLIAM P. BARR, U.S. Attorney                ) (First Request)
14    General, et al.,                              )
                       Defendants                   )
                                                              ECF No. 38
15                                                  )
                                                    )
16
17           Plaintiff, Sathirawat Saubhayana, through his Counsel hereby moves to extend the time
18    for the filing of the response to the motion to dismiss until August 14, 2020. This is the first
19    extension of time sought in this action with respect to the Defendants’ motion to dismiss dated
20    July 1, 2020. The current filing deadline is July 15, 2020. The requested extension of time is
21    based on the following:
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28



                                                     1
     Case 2:17-cv-02655-JAD-EJY Document 39
                                         38 Filed 07/13/20
                                                  07/09/20 Page 2 of 2
                                                                     3




 1          1. This is a challenge to U.S. Citizenship and Immigration Services’ (“USCIS”)
 2               decision to deny Plaintiff’s application for naturalization. See 8 U.S.C. §1241(c).
 3          2. Undersigned counsel requires additional time to respond to the motion to dismiss.
 4          3.   Defendants, through counsel, indicated that they do not oppose this motion for an
 5               extension of time, by email on July 9, 2020. To that end, Plaintiff requests an
 6               additional 30 days to respond to the motion to dismiss, until August 14, 2020.
 7
                                    Respectfully submitted,
 8
 9                                  By: /s/ Sylvia L. Esparza
                                    Sylvia L. Esparza, Esq.
10                                  Attorney for Plaintiff
                                    3340 Pepper Lane, Suite 105
11
                                    Las Vegas, Nevada 89120
12                                  (702) 853-0233
                                    Fax (702) 853-0234
13                                  Sylvia@sylviaesparzalaw.com
14
15
16
17
18
19
20
                               ORDER GRANTING MOTION
21
22             Good cause appearing, IT IS HEREBY ORDERED that the unopposed motion
23      to extend time to file response to motion to dismiss (first request) [ECF No. 38] is
        GRANTED. Plaintiff has until August 14, 2020, to file a response.
24
25
                                                         _________________________________
26                                                       U.S. District Judge Jennifer A. Dorsey
27                                                       Dated: July 13, 2020

28



                                                     2
